DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Response to Arguments
Applicant’s arguments filed 22 January 2021 addressing claims 1, 8, and 14 are moot because the new ground of rejection does not rely on Chen. The instant rejection relies on newly cited reference Tiano.

Claim Objections
Claims 1, 3-6, 14, and 17 are objected to because of the following informalities:   
In claim 1, line 6, a comma should be added after “glass/ceramic”.
In claim 4, line 2, “modification comprises” should be changed to --one of chemically modified and physically modified is achieved by-- (to improve the formality of the claim).
claim 14, line 4, “boron nitride nanotube additive” should be changed to --an additive of boron nitride nanotubes-- (to improve the formality of the claim since “additive” and “boron nitride nanotubes” are subsequently recited).
In claim 14, line 6, a comma should be added after “material”.
Claims 3, 5, 6, and 17 are objected to due to dependency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1, 3-6, 8, 10, 13, 14 and 17 are rejected under 35 U.S.C. 112(a) for failing the written description requirement.

In claim 1, the limitation recited as “a substrate subjected to thermal and environmental gas turbine engine conditions above 800 degrees Centigrade” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The disclosure does not provide any indication of the operating conditions (i.e., “above 800 degrees Centigrade”) of the gas turbine engine. The only mention (see par. [0035]) of a temperature is in regards to a material property (i.e., “thermal stability (up to 800C in air)”) of boron nitride nanotubes. There is no mention of a temperature of the gas turbine engine. Also, the disclosed “up to 800C” (par. [0035]) is not inclusive of “above 800 degrees Centigrade”. Due to dependency, this rejection also applies to claims 3-6.

claim 8, the limitation recited as “a gas turbine engine substrate configured to be subjected to thermal and environmental gas turbine engine conditions above 800 degrees Centigrade” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The originally filed disclosure is silent as to any thermal material properties of substrate (22). The only mention (see par. [0035]) of a temperature is in regards to a material property (i.e., “thermal stability (up to 800C in air)”) of boron nitride nanotubes, and it is noted that the claim distinguishes between “substrate” and “an additive comprising boron nitride nanotubes” (i.e., “an additive comprising boron nitride nanotubes” confers different material properties than “substrate” to the claimed invention). Also, the disclosed “up to 800C” (par. [0035]) is not inclusive of “above 800 degrees centigrade” Due to dependency, this rejection also applies to claims 10 and 13.

In claim 14, the limitation recited as “said at least one additional layer is configured to protect said boron nitride nanotubes at temperatures above 800 degrees centigrade” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The originally filed disclosure is silent as to any thermal material properties of protective layer 24 (deemed to correspond with “at least one additional layer”). The only mention (see par. [0035]) of a temperature is in regards to a material property (i.e., “thermal stability (up to 800C in air)”) of boron nitride nanotubes, and it is noted that the claim distinguishes between “boron nitride nanotubes” and “at least one additional layer” (i.e., “at least one additional layer” confers different material properties than “boron nitride nanotubes” to the claimed invention). Also, the disclosed “up to 800C” (par. [0035]) is not inclusive of “above 800 degrees centigrade”. Due to dependency, this rejection also applies to claim 17.



(d) REFERENCE IN DEPENDENT FORMS. - Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Specifically, claim 5 fails to further limit the subject matter of the claim upon which it depends since it merely repeats antecedent limitations in claim 1.
As the Federal Circuit treats non-compliance with 35 U.S.C. 112(d) as a patentability issue, it is considered more appropriate to treat a claim that does not comply with 35 U.S.C. 112(d) by rejecting the claim under 35 U.S.C. 112(d) rather than by objecting to such claim under 37 CFR 1.75(c) as provided for in MPEP 608.01(n)(II). See Pfizer Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2012/0308842 - hereafter referred to as Schmidt; previously cited) in view of Hurst (Hurst, Janet. “Boron Nitride Nanotubes, Silicon Carbide Nanotubes, and Carbon Nanotubes - A Comparison of Properties and Applications”, National Aeronautics and Space Administration (NASA), Glenn Research Center, 2014; previously cited) and Tiano (Tiano, Amanda et al. “Boron Nitride Nanotube: Synthesis and Applications”, Proceedings of SPIE, Vol. 9060 906006-1, 2014; see attached copy).
In reference to claim 1 
Schmidt discloses:
A composite article comprising:
a substrate (22 - Figure 2) subjected to thermal and environmental gas turbine engine conditions above 800 degrees Centigrade formed of substrate material, the substrate material comprising a silicon containing material (see paragraph [0021] and [0022]) consisting of glass or glass/ceramic (see Applicant’s paragraph [0032] stating “The glass and glass/ceramic materials may include… silicates” and Schmidt paragraph [0022] stating --ceramic matrix-- can be --silicates--) and 
an additive (i.e., reinforcement material - see paragraph [0022]);
at least one of an environmental barrier coating (24,26 - Schmidt Figure 2 and paragraph [0011]), a thermal barrier coating, a velocity barrier, an abradable coating, and an erosion resistant coating coupled to said substrate.

It is noted that the limitation “subjected to thermal and environmental gas turbine engine conditions above 800 degrees Centigrade” is regarded as a statement of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The instant recitation merely recites an environment (i.e., “gas turbine engine conditions above 800 degrees Centigrade”) in which “substrate… formed of substrate material” is “subjected to”, which does not imbue any structure to “substrate… formed of substrate material”.

Schmidt does not disclose:
the additive comprising boron nitride nanotubes;
said additive is uniformly dispersed in the at least one of the substrate and the at least one of an environmental barrier coating, a thermal barrier coating, a velocity barrier, an abradable coating, and an erosion resistant coating coupled to said substrate.

Hurst discloses:
	a composite material (see page 277 and/or Table 9.2 on page 283) comprising boron nitride nanotubes; boron nitride nanotubes are desirable for use in the hot section turbomachinery of gas turbine engines due to having high strength (see second paragraph of section 9.4 on page 281).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Schmidt to make the additive of boron nitride nanotubes, as disclosed by Hurst, for the purpose of imbuing high strength.



uniform dispersion of boron nitride nanotubes used as a reinforcement material in a composite material / structure is desirable in order to avoid impairment of the mechanical properties of the composite material / structure (see first paragraph of section “5. Dispersion”).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Schmidt to include uniform dispersion of the boron nitride nanotubes, as disclosed by Tiano, for the purpose of avoiding impairment of the mechanical properties thereof.

In reference to claim 5
Schmidt in view of Hurst and Tiano addresses:
The composite article according to claim 1, further comprising:
at least one of an environmental barrier coating (24,26 - Schmidt Figure 2 and paragraph [0011]), a thermal barrier coating, a velocity barrier, an abradable coating, and an erosion resistant coating coupled to said substrate (Schmidt - 22).

In reference to claim 6 
Schmidt in view of Hurst and Tiano addresses:
The composite article according to claim 1, wherein said substrate (Schmidt - 22) comprises at least one of: 
a continuous mass of the substrate material (see Schmidt paragraph [0022]; furthermore, any “mass” or any arbitrary region of a “mass” can be considered to be a “continuous mass of… material”); and 
the substrate material further comprising: 
several different ceramic materials (see Schmidt paragraph [0022]) including the silicon containing material, 
carbon-based material, or 
metallic and carbon-based material.

In reference to claim 8 
Schmidt in view of Hurst and Tiano, as combined in the rejection of claim 1, addresses:
A turbine engine component (20 - Schmidt Figure 1) comprising:
a gas turbine engine substrate (Schmidt - 22) configured to be subjected to thermal and environmental conditions above 800 degrees Centigrade formed of substrate material, the substrate material comprising a silicon containing material (see Schmidt paragraph [0022]), wherein said silicon containing material is selected from a group consisting of glass (see Schmidt paragraph [0022]), glass/ceramic; and
an additive (Schmidt - reinforcement material, as modified by Hurst to be boron nitride nanotubes) comprising boron nitride nanotubes;
wherein said additive is uniformly dispersed (due to the modification over Tiano) in at least one of the substrate and at least one of an environmental barrier coating (24,26 - Schmidt Figure 2 and paragraph [0011]), a thermal barrier coating, a velocity barrier, an abradable coating, and an erosion resistant coating coupled to said substrate.

It is noted that the limitation “configured to be subjected to thermal and environmental conditions above 800 degrees Centigrade” is regarded as a statement of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The instant recitation merely recites an environment (i.e., “thermal and environmental conditions above 800 degrees Centigrade”) in which “substrate… formed of substrate material” is “subjected to”, which does not imbue any structure to “substrate… formed of substrate material” (note: there is no structural limitation that necessarily follows from “configured to be subjected to thermal and environmental conditions above 800 degrees 

In reference to claim 13
Schmidt in view of Hurst and Tiano addresses:
The turbine engine component according to claim 8, wherein the turbine engine component is selected from the group consisting of a combustor liner, an airfoil, a turbine blade (Schmidt - 20) or vane, a compressor blade or vane, and a blade outer air seal.

Claims 3, 4, 10, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Hurst, Tiano, and Yamaguchi et al. (US 2014/0140008 - hereafter referred to as Yamaguchi; previously cited).

In reference to claims 3 and 10
Schmidt in view of Hurst and Tiano addresses:
The composite article according to claim 1. (claim 3)
The turbine engine component according to claim 8. (claim 10)

Schmidt in view of Hurst and Tiano does not address:
said boron nitride nanotubes are one of chemically modified and physically modified with additional layers, wherein said additional layers comprise coatings selected from the group consisting of Al, Ba, Ti, Y, La, Ga, Ta, Zr, Hf, Sr, Ca and combinations thereof. (claims 3 and 10)

Yamaguchi discloses:
a nanotube comprising a coating film (28) that improves the mechanical strength of the 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the article / component of Schmidt in view of Hurst and Tiano to include covering the nanotubes with a coating layer that includes aluminum or yttrium or zirconium, as disclosed by Yamaguchi, for the purpose of improving mechanical strength of the nanotube and, thus, the article / component.

In reference to claim 4
Schmidt in view of Hurst, Tiano, and Yamaguchi addresses:
	The composite article according to claim 3.

Yamaguchi further discloses:
applying the coating (28) to the nanotubes (14) by an atomic layer deposition method (see paragraph [0104]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Schmidt in view of Hurst, Tiano, and Yamaguchi to include applying the coating by atomic layer deposition, as further disclosed by Yamaguchi, for the purpose of ensuring success by using a known method of applying a coating to a nanotube.

Schmidt in view of Hurst, Tiano, and Yamaguchi therefore also addresses:
	said modification comprises atomic layer deposition.


In reference to claim 14 
Schmidt in view of Hurst and Tiano, as combined in the rejection of claim 1, addresses:
A process for enhancing the thermal and mechanical properties of a gas turbine engine component composite material (i.e., glass/ceramic material of Schmidt) said process comprising:
adding a boron nitride nanotube additive (Schmidt - reinforcement material, as modified by Hurst to be boron nitride nanotubes) to said gas turbine engine component composite material which is formed from a silicon-containing material (see Schmidt paragraph [0022]) wherein said silicon containing material is selected from the group consisting of glass, glass/ceramic;
coating said composite material with at least one of an environmental barrier coating (24,26 - Schmidt Figure 2 and paragraph [0011]), a thermal barrier coating, a velocity barrier, an abradable coating, and an erosion resistant coating; and 
uniformly dispersing (due to the modification over Tiano) the additive throughout at least one of the composite material and the at least one of the environmental barrier coating, the thermal barrier coating, the velocity barrier, the abradable coating, and the erosion resistant coating.

Schmidt in view of Hurst and Tiano does not address:
modifying said boron nitride nanotubes by adding at least one additional layer to said boron nitride nanotubes, wherein said at least one additional layer is configured to protect said boron nitride nanotubes at temperatures above 800 degrees centigrade.

Yamaguchi discloses:
a nanotube comprising a coating film (28) that improves the mechanical strength of the nanotube (see paragraph [0105]), wherein the coating film can include (see paragraph [0106]) aluminum or yttrium or zirconium.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Schmidt in view of Hurst and Tiano to include covering the nanotubes with a coating layer that includes aluminum or yttrium or zirconium, as disclosed by Yamaguchi, for the purpose of improving mechanical strength of the nanotube and, thus, the article / component.

Schmidt in view of Hurst, Tiano, and Yamaguchi therefore addresses:
modifying said boron nitride nanotubes by adding at least one additional layer to said boron nitride nanotubes, wherein said at least one additional layer is configured to protect said boron nitride nanotubes at temperatures above 800 degrees centigrade.

It is noted that the limitation “said at least one additional layer is configured to protect said boron nitride nanotubes at temperatures above 800 degrees centigrade” is regarded as a statement of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The instant recitation merely recites an environment (i.e., “temperatures above 800 degrees centigrade”) in which “at least one additional layer” is exposed, which does not imbue any structure to “at least one additional layer” (note: there is no structural limitation that necessarily follows from “configured to protect… at temperature above 800 degrees centigrade”; the intended function of “to protect” is vague / non-specific and, thus, not indicative of any specific outcome that would imply and/or require a particular structural characteristic). 

In reference to claim 17 
Schmidt in view of Hurst, Tiano, and Yamaguchi addresses:
The process of claim 14, wherein said at least one additional layer (Yamaguchi - 28) comprises coatings selected (see above rejection of parent claim 14) from the group consisting of Al, Ba, Ti, Y, La, Ga, Ta, Zr, Hf, Sr, Ca and combinations thereof.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745